



EXHIBIT 10.4



INDEMNITY, GUARANTY AND SURETYSHIP AGREEMENT
THIS INDEMNITY, GUARANTY AND SURETYSHIP AGREEMENT (this “Agreement”), made as of
the 11th day of August, 2014, by BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a
Maryland corporation, having an address at 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001-6026, Attention: Chief Legal Officer (“Indemnitor”) in
favor of GREAT AMERICAN LIFE INSURANCE COMPANY, an Ohio corporation (“Lender”),
having an address at c/o American Real Estate Capital, Two Alhambra Plaza, Suite
1280, Coral Gables, Florida 33134.
W I T N E S S E T H:
WHEREAS, CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability company
(“Borrower”), has obtained a loan in the principal amount of Sixty Two Million
Five Hundred Thousand and No/100 Dollars ($62,500,000.00) Dollars (the “Loan”)
from Lender; and
WHEREAS, the Loan is evidenced by a Promissory Note dated of even date herewith
(the “Note”), executed by Borrower and payable to the order of Lender in the
stated principal amount of the Loan and is secured by a Deed of Trust, Fixture
Filing, Assignment of Rents and Security Agreement dated of even date herewith
(the “Security Instrument”) from Borrower, as grantor, to Lender, as
beneficiary, encumbering that certain real property situated in the City of St.
Louis, State of Missouri, as more particularly described in the Security
Instrument, together with the buildings, structures and other improvements now
or hereafter located thereon (said real property, buildings, structures and
other improvements being hereinafter collectively referred to as the “Security
Property”) and by other documents and instruments (the Note, the Security
Instrument and such other documents and instruments evidencing and/or securing
the Loan, as the same may from time to time be amended, consolidated, renewed or
replaced, being collectively referred to herein as the “Loan Documents”) and
WHEREAS, as a condition to making the Loan to Borrower, Lender has required that
Indemnitor indemnify Lender from and against and guarantee payment to Lender of
those items for which Borrower is personally liable and for which Lender has
recourse against Borrower under the terms of the Note and the Security
Instrument; and
WHEREAS, Indemnitor is the holder of a direct or indirect beneficial interest in
Borrower, the extension of the Loan to Borrower is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to indemnify Lender from and
against and guarantee payment to Lender of those items for which Borrower is
personally liable and for which Lender has recourse against Borrower under the
terms of the Note and the Security Instrument.
NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:
1.Indemnity, Guaranty and Surety. Indemnitor hereby assumes liability for,
hereby guarantees payment to Lender of and shall be a surety for, hereby agrees
to pay, protect, defend and save Lender harmless from and against, and hereby
indemnifies Lender from and against any and all liabilities, obligations,
losses, damages, costs, fees, expenses, claims, demands, settlements, awards and
judgments of any nature or description whatsoever (including, without
limitation, legal fees and costs, as well as other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim) (collectively, “Costs”) incurred, suffered or sustained by Lender,
resulting from any acts, omissions or alleged acts or omissions arising out of
or otherwise relating to, any one or more of the following:

    



--------------------------------------------------------------------------------





EXHIBIT 10.4



(a)    The misapplication or misappropriation by Borrower in violation of the
Loan Documents of any or all money collected, paid or received, or to which
Borrower is entitled, relating to the Loan or the Security Property, including,
but not limited to, Rents and Profits (as defined in the Security Instrument),
insurance proceeds, condemnation awards, lease security and/or other deposits
and/or Property Proceeds (as defined in the Security Instrument);
(b)    Rents and Profits (as defined in the Security Instrument) of all or any
portion of the Security Property received by Borrower during the continuance of
an Event of Default, which are not applied to pay, first (a) real estate taxes
and other charges which, if unpaid, could result in liens superior to that of
the Security Instrument and (b) premiums on insurance policies required under
the Loan Documents and, second, the other ordinary and necessary expenses of
owning and operating the Security Property and to sums due under the Loan
Documents;
(c)    Physical waste committed with respect to the Security Property or damage
to the Security Property as a result of intentional misconduct or gross
negligence or the removal of all or any portion of the Security Property in
violation of the terms of the Loan Documents;
(d)    Fraud, intentional material misrepresentation or intentional failure to
disclose a material fact (including, without limitation, with respect to any
such misrepresentation or failure to disclose in any materials delivered to
Lender) by Borrower or Indemnitor or by any other person or entity authorized or
apparently authorized to make statements or representations on behalf of
Borrower or Indemnitor in connection with the Loan closing or security of or for
the Loan, or otherwise in connection with the Property or the Loan;
(e)    The filing of any petition for bankruptcy, reorganization or arrangement
pursuant to state or federal bankruptcy law, or any similar federal or state
law, by any one or more persons or entities within the capital structure of
Borrower or Indemnitor (other than Borrower or Indemnitor) against Borrower or
Indemnitor or if any proceeding seeking the dissolution or liquidation of
Borrower or Indemnitor shall be commenced by any one or more persons or entities
within the capital structure of Borrower of Indemnitor (other than Borrower or
Indemnitor) (unless such proceeding is initiated solely in connection with a
conversion, reorganization or after the transfer of all of the assets and
liabilities of Indemnitor but only to the extent any of such is a Permitted
Transfer under the Security Instrument and not in connection with or in any way
related to a proceeding pursuant to state or federal bankruptcy law, or any
similar federal or state law);
(f)    The failure by Borrower to maintain its status as a single purpose and,
if applicable, bankruptcy remote entity as required by the Loan Documents;
(g)    Any information provided by Borrower to Lender in connection with a
Secondary Market Transaction (as hereinafter defined) contains (i) any untrue
statement or alleged untrue statement of any material fact or (ii) omits or
allegedly omits to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading;
(h)    The filing or recording of a claim or lien, including without limitation,
mechanics, laborers or materialmen's liens, against the Security Property,
whether prior to, equal with or subordinate to the lien of the Security
Instrument, which Borrower fails to discharge or remove from title to the
Security Property within thirty (30) days after such filing or recording;

2    



--------------------------------------------------------------------------------





EXHIBIT 10.4



(i)    Any action or the initiation of any proceedings, judicial or otherwise,
to enforce the rights or remedies with respect to any of the loans described in
Section 1.40(d) of the Security Instrument by the holder of such loans,
including without limitation any action to enforce remedies with respect to any
defaults under such loans or to obtain any judgment or prejudgment remedy
against Borrower, or to assert that such loans enjoy or are entitled to priority
over the Loan;
(j)    Borrower, Indemnitor or any individual or entity having a direct or
indirect interest in Borrower or Indemnitor contests, delays or otherwise
hinders any action taken by Lender in connection with Lender taking possession
of the Security Property and/or the rents therefrom, the appointment of a
receiver for the Security Property, or the foreclosure of the liens, mortgages,
deeds of trust or other security interests created by any of the Loan Documents;
provided that the foregoing shall not prevent any good faith defense that Lender
has not complied with any applicable provision of the Loan Documents that has
caused or created, directly or indirectly, the default at issue pursuant to
which Lender is exercising such rights or remedies as long as no obligations
relating to the payment of money under Loan Documents have been breached; and/or
(k)    The failure by Borrower to pay any insurance deductible with respect to
any insurance coverage required to be maintained pursuant to the Security
Instrument.
Notwithstanding anything to the contrary above or otherwise in the Loan
Documents, in the event that: (A) payment of the amount due on the First Payment
Date (together with all required reserves) is not paid when due; (B) a Transfer
(as such term is defined in the Security Instrument) of Real Property (as such
term is defined in the Security Instrument) or Improvements (as such term is
defined in the Security Instrument) constituting real property occurs which is
not a Permitted Transfer (as such term is defined in the Security Instrument) or
which is not otherwise consented to in writing by Lender in accordance with the
Security Instrument (provided that no liability under this paragraph shall arise
solely by reason of a failure to give notice of a Permitted Transfer as required
by the Security Instrument); or (C) any petition for bankruptcy, reorganization
or arrangement pursuant to state or federal bankruptcy law, or any similar
federal or state law, shall be filed by or consented to, or acquiesced in by,
Borrower or Indemnitor, or Borrower or Indemnitor seeks (or consents to, or
acquiesces in) the appointment of a receiver, liquidator or trustee, or any
proceeding for the dissolution or liquidation of Borrower or Indemnitor shall be
instituted by or consented to, or acquiesced in by Borrower or Indemnitor
(unless such proceeding is initiated solely in connection with a conversion,
reorganization or after the transfer of all of the assets and liabilities of
Indemnitor but only to the extent any of such is a Permitted Transfer under the
Security Instrument and not in connection with or in any way related to a
proceeding pursuant to state or federal bankruptcy law, or any similar federal
or state law), then (i) Indemnitor shall be fully and personally liable for and
agrees to pay, protect, defend and save Lender harmless from and against, Costs
incurred, suffered, or sustained by Lender resulting from any acts, omissions,
or alleged acts or omissions arising out of or relating to, or otherwise arising
out of or relating to, any one or more of the foregoing items in (A)-(C)
immediately above; (ii) all of the Obligations (as such term is defined in the
Security Instrument) shall be fully recourse to Borrower; and (iii) Lender shall
not be deemed to have waived any right which Lender may have under Section 506
(a), 506 (b), 1111(b) or any other provisions of the U.S. Bankruptcy Code as
same may be amended or replaced to file a claim for the full amount of the Loan
or to require that all collateral shall continue to secure all of the
indebtedness owing to Lender in accordance with the Loan Documents.
This is an agreement of suretyship and a guaranty of payment and performance and
not of collection. The liability of Indemnitor under this Agreement shall be
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against Borrower or any other person (including, without limitation,
other guarantors, if any), nor against the collateral for the Loan. Indemnitor
waives any right to

3    



--------------------------------------------------------------------------------





EXHIBIT 10.4



require that an action be brought against Borrower or any other person or to
require that resort be had to any collateral for the Loan or to any balance of
any deposit account or credit on the books of Lender in favor of Borrower or any
other person. In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Borrower shall be relieved of or fail to incur any
debt, obligation or liability as provided in the Loan Documents, Indemnitor
shall nevertheless be fully liable therefor. In the event of a default under the
Loan Documents which is not cured within any applicable grace or cure period,
Lender shall have the right to enforce its rights, powers and remedies
(including, without limitation, foreclosure of all or any portion of the
collateral for the Loan) thereunder or hereunder, in any order, and all rights,
powers and remedies available to Lender in such event shall be non-exclusive and
cumulative of all other rights, powers and remedies provided thereunder or
hereunder or by law or in equity. If the indebtedness and obligations guaranteed
hereby are partially paid or discharged by reason of the exercise of any of the
remedies available to Lender, this Agreement shall nevertheless remain in full
force and effect, and Indemnitor shall remain liable for all remaining
indebtedness and obligations guaranteed hereby, even though any rights which
Indemnitor may have against Borrower may be destroyed or diminished by the
exercise of any such remedy.
It is understood and agreed that in enforcing the obligations of any Indemnitor
(each being a “Personally Liable Party”) under the provisions of this Agreement
or any other provision of the Loan Documents imposing personal liability upon a
Personally Liable Party, Lender shall have recourse only against the assets of
the Personally Liable Party and shall not have recourse against the assets of
any partner, manager, director, member (except to the extent that an Indemnitor
is a member of Borrower) or shareholder of a Personally Liable Party. Without
limitation on the foregoing, neither the negative capital account of any member,
partner or other owner of an interest in any Personally Liable Party, nor any
obligation of any such member, partner or other owner to restore a negative
capital account or to contribute or loan capital to a Personally Liable Party
shall at any time be deemed to be the property or asset of such Personally
Liable Party until such time that the loan or contribution is made.
2.    Indemnification Procedures.
(a)
If any action shall be brought against Lender based upon any of the matters for
which Lender is indemnified hereunder, Lender shall notify Indemnitor in writing
thereof and Indemnitor shall promptly assume the defense thereof, including,
without limitation, the employment of counsel acceptable to Lender and the
negotiation of any settlement; provided, however, that any failure of Lender to
notify Indemnitor of such matter shall not impair or reduce the obligations of
Indemnitor hereunder. Lender shall have the right, at the expense of Indemnitor
(which expense shall be included in Costs), to employ separate counsel in any
such action and to participate in the defense thereof. In the event Indemnitor
shall fail to discharge or undertake to defend Lender against any claim, loss or
liability for which Lender is indemnified hereunder, Lender may, at its sole
option and election, defend or settle such claim, loss or liability. The
liability of Indemnitor to Lender hereunder shall be conclusively established by
any resulting award, judgment or settlement, provided that with respect to a
settlement made in good faith, the amount of such liability shall include both
the settlement consideration and the costs and expenses, including, without
limitation, attorneys’ fees and disbursements, incurred by Lender in effecting
such settlement. In such event, such settlement consideration, costs and
expenses shall be included in Costs and Indemnitor shall pay the same as
hereinafter provided. Lender’s good faith in any such settlement shall be


4    



--------------------------------------------------------------------------------





EXHIBIT 10.4



conclusively established if the settlement is made on the advice of independent
legal counsel for Lender.
(b)
Indemnitor shall not, without the prior written consent of Lender: (i) settle or
compromise any action, suit, proceeding or claim or consent to the entry of any
judgment that does not include as an unconditional term thereof the delivery by
the claimant or plaintiff to Lender of a full and complete written release of
Lender (in form, scope and substance satisfactory to Lender in its sole
discretion) from all liability in respect of such action, suit, proceeding or
claim and a dismissal with prejudice of such action, suit, proceeding or claim;
or (ii) settle or compromise any action, suit, proceeding or claim in any manner
that may adversely affect Lender or obligate Lender to pay any sum or perform
any obligation as determined by Lender in its sole discretion.

(c)
All Costs shall be immediately reimbursable to Lender when and as incurred and,
in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs if not
paid within said ten-day period shall bear interest at the Default Interest Rate
(as defined in the Note).

3.    Reinstatement of Obligations. If at any time all or any part of any
payment made by Indemnitor or received by Lender from Indemnitor under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Indemnitor or Borrower), then the obligations of Indemnitor
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by Lender, and the obligations of Indemnitor
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment by Indemnitor had never
been made.
4.    Waivers by Indemnitor. To the extent permitted by law, Indemnitor hereby
waives and agrees not to assert or take advantage of:
(a)
Any right to require Lender to proceed against Borrower or any other person or
to proceed against or exhaust any security held by Lender at any time or to
pursue any other remedy in Lender’s power or under any other agreement before
proceeding against Indemnitor hereunder;

(b)
The defense of the statute of limitations in any action hereunder;

(c)
Any defense that may arise by reason of the incapacity, lack of authority, death
or disability of any other person or persons or the failure of Lender to file or
enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other person or persons;

(d)
Demand, presentment for payment, notice of nonpayment, intent to accelerate,
acceleration, protest, notice of protest and all other notices of any kind, or
the lack of any thereof, including, without limiting the generality of the
foregoing, notice


5    



--------------------------------------------------------------------------------





EXHIBIT 10.4



of the existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower, Lender, any
endorser or creditor of Borrower or of Indemnitor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Lender;
(e)
Any defense based upon an election of remedies by Lender;

(f)
Any right or claim or right to cause a marshalling of the assets of Indemnitor;

(g)
Any principle or provision of law, statutory or otherwise, which is or might be
in conflict with the terms and provisions of this Agreement;

(h)
Any duty on the part of Lender to disclose to Indemnitor any facts Lender may
now or hereafter know about Borrower or the Security Property, regardless of
whether Lender has reason to believe that any such facts materially increase the
risk beyond that which Indemnitor intends to assume or has reason to believe
that such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Security Property and of any and
all circumstances bearing on the risk that liability may be incurred by
Indemnitor hereunder;

(i)
Any lack of notice of disposition or of manner of disposition of any collateral
for the Loan;

(j)
Any invalidity, irregularity or unenforceability, in whole or in part, of any
one or more of the Loan Documents;

(k)
Any lack of commercial reasonableness in dealing with the collateral for the
Loan;

(l)
Any deficiencies in the collateral for the Loan or any deficiency in the ability
of Lender to collect or to obtain performance from any persons or entities now
or hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(m)
Any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;

(n)
Any defense of suretyship;

(o)
Any modifications of the Loan Documents or any obligation of Borrower relating
to the Loan by operation of law or by action of any court, whether pursuant to
the Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether


6    



--------------------------------------------------------------------------------





EXHIBIT 10.4



statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise; and
(p)
Any action, occurrence, event or matter consented to by Indemnitor under Section
5(h) hereof, under any other provision hereof, or otherwise.

5.    General Provisions.
(a)
Fully Recourse. All of the terms and provisions of this Agreement are recourse
obligations of Indemnitor and not restricted by any limitation on personal
liability.

(b)
Unsecured Obligations. Indemnitor hereby acknowledges that Lender’s appraisal of
the Security Property is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitor’s indemnity set forth herein among
the obligations secured by the Security Instrument and the other Loan Documents
and that Lender would not make the Loan but for the unsecured personal liability
undertaken by Indemnitor herein. Indemnitor further hereby acknowledges that
even though the representations, warranties, covenants, or agreements of
Indemnitor contained herein may be identical or substantially similar to
representations, warranties, covenants, or agreements of Borrower set forth in
the Security Instrument and secured hereby, the obligations of Indemnitor under
this Agreement are not secured by the lien of the Security Instrument or the
security interests or other collateral described in the Security Instrument or
the other Loan Documents, it being the intent of Lender to create separate
obligations of Indemitor hereunder which can be enforced against Indemnitor
without regard to the existence of the Security Instrument or other Loan
Documents or the liens or security instruments created therein.

(c)
Survival. This Agreement shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Lender under the Security Instrument or any of the other Loan Documents,
including, without limitation, any foreclosure or deed in lieu thereof, even if,
as a part of such remedy, the Loan is paid or satisfied in full.

(d)
No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction by
Indemnitor of any liability hereunder, Indemnitor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower or to any
collateral for the Loan until the Loan is paid in full. In connection with the
foregoing, until the Loan is paid in full, Indemnitor expressly waives any and
all rights of subrogation to Lender against Borrower, and Indemnitor hereby
waives any rights to enforce any remedy which Lender may have against Borrower
and any right to participate in any collateral for the Loan until the Loan is
paid in full. In addition to and without in any way limiting the foregoing,
Indemnitor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to Indemnitor to all indebtedness of Borrower to Lender, and
agrees with Lender that Indemnitor shall not demand or accept any payment of
principal or interest from Borrower, shall not claim any offset or other
reduction of Indemnitor’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the collateral from the


7    



--------------------------------------------------------------------------------





EXHIBIT 10.4



Loan until the Loan is paid in full. Further, Indemnitor shall not have any
right of recourse against Lender by reason of any action Lender may take or omit
to take under the provisions of this Agreement or under the provisions of any of
the Loan Documents.
(e)
Reservation of Rights. Nothing contained in this Agreement shall prevent or in
any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Borrower,
Indemnitor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

(f)
Financial Statements. Indemnitor hereby agrees, as a material inducement to
Lender to make the Loan to Borrower, to furnish to Lender promptly upon demand
by Lender (i) current and dated financial statements detailing the assets and
liabilities of Indemnitor certified by Indemnitor, in form and substance
acceptable to Lender, and (ii) copies of federal and state income tax returns of
Indemnitor, certified by Indemnitor as true and correct. Indemnitor hereby
warrants and represents unto Lender that any and all balance sheets, net worth
statements, income tax returns and other financial data which have heretofore
been given or may hereafter be given to Lender with respect to Indemnitor did or
will at the time of such delivery fairly and accurately present the financial
condition of Indemnitor.

(g)
Rights Cumulative; Payments. Lender’s rights under this Agreement shall be in
addition to all rights of Lender under the Note, the Security Instrument and the
other Loan Documents. Further, payments made by Indemnitor, under this Agreement
shall not reduce in any respect Borrower’s obligations and liabilities under the
Note, the Security Instrument and the Other Loan Documents.

(h)
No Limitation on Liability. Indemnitor hereby consents and agrees that Lender
may at any time and from time to time without further consent from Indemnitor do
any of the following events, and the liability of Indemnitor under this
Agreement shall be unconditional and absolute and shall in no way be impaired or
limited by any of the following events, whether occurring with or without notice
to Indemnitor or with or without consideration: (i) any extensions of time for
performance required by any of the Loan Documents or extension or renewal of the
Note; (ii) any sale, assignment or foreclosure of the Note, the Security
Instrument or any of the other Loan Documents or any sale or transfer of the
Security Property; (iii) any change in the composition of Borrower, including,
without limitation, the withdrawal or removal of Indemnitor from any current or
future position of ownership, management or control of Borrower; (iv) the
accuracy or inaccuracy of the representations and warranties made by Indemnitor
herein or by Borrower in any of the Loan Documents; (v) the release of Borrower
or of any other person or entity from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, Lender’s voluntary act or otherwise; (vi) the
release or substitution in whole or in part of any security for the Loan; (vii)
Lender’s failure to record the Security Instrument or to file any financing
statement (or Lender’s improper recording or filing thereof) or


8    



--------------------------------------------------------------------------------





EXHIBIT 10.4



to otherwise perfect, protect, secure or insure any lien or security interest
given as security for the Loan; (viii) the modification of the terms of any one
or more of the Loan Documents; or (ix) the taking or failure to take any action
of any type whatsoever. No such action which Lender shall take or fail to take
in connection with the Loan Documents or any collateral for the Loan, nor any
course of dealing with Borrower or any other person, shall limit, impair or
release Indemnitor’s obligations hereunder, affect this Agreement in any way or
afford Indemnitor any recourse against Lender. Nothing contained in this Section
shall be construed to require Lender to take or refrain from taking any action
referred to herein.
(i)
Entire Agreement; Amendment; Severability. This Agreement contains the entire
agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

(j)
Governing Law; Binding Effect; Waiver of Acceptance. This Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of Ohio without regard to principles of conflicts of laws. This Agreement shall
bind Indemnitor and the heirs, personal representatives, successors and assigns
of Indemnitor and shall inure to the benefit of Lender and the officers,
directors, shareholders, agents and employees of Lender and their respective
heirs, successors and assigns. Notwithstanding the foregoing, Indemnitor shall
not assign any of its rights or obligations under this Agreement without the
prior written consent of Lender, which consent may be withheld by Lender in its
sole discretion. Indemnitor hereby waives any acceptance of this Agreement by
Lender, and this Agreement shall immediately be binding upon Indemnitor.

(k)
All notices, demands, requests or other communications to be sent by one party
to the other hereunder or required by law shall be in writing and shall be
deemed to have been validly given or served by delivery of the same in person to
the intended addressee, or by depositing the same with Federal Express or
another reputable private courier service for next business day delivery to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided,
or by depositing the same in the United States mail, postage prepaid, registered
or certified mail, return receipt requested, addressed to the intended addressee
at its address set forth on the first page of this Agreement or at such other
address as may be designated by such party as herein provided. All notices,
demands and requests to be sent to Lender shall be addressed to the attention of
the Loan Service Department – Attn: Karin Chan. All notices, demands and
requests shall be effective upon such personal delivery, or one (1) business day
after being deposited with the private courier service, or two (2) business days
after being deposited in the United States mail as required above. Rejection or
other refusal to accept or the inability to deliver because of changed


9    



--------------------------------------------------------------------------------





EXHIBIT 10.4



address of which no notice was given as herein required shall be deemed to be
receipt of the notice, demand or request sent. By giving to the other party
hereto at least fifteen (15) days’ prior written notice thereof in accordance
with the provisions hereof, the parties hereto shall have the right from time to
time to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.
(l)
No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean any day
other than a Saturday, a Sunday, a legal holiday or other day on which
commercial banks in the State where the Security Property is located are
authorized or required by law to close. All references in this Agreement to a
“day” or “date” shall be to a calendar day unless specifically referenced as a
business day.

(m)
Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(n)
Attorneys’ Fees. In the event it is necessary for Lender to retain the services
of an attorney or any other consultants in order to enforce this Agreement or
the other Loan Documents, or any portion thereof, to collect any or all of the
Costs or to obtain advise of an attorney or other consultant for any other cause
or circumstance arising under or with respect to this Agreement, Indemnitor
agrees to pay to Lender any and all costs and expenses, including, without
limitation, attorneys’ fees, incurred by Lender as a result thereof and such
costs, fees and expenses shall be included in Costs.

(o)
Successive Actions. A separate right of action hereunder shall arise each time
Lender acquires knowledge of any matter indemnified or guaranteed by Indemnitor
under this Agreement. Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Indemnitor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

(p)
Reliance. Lender would not make the Loan to Borrower without this Agreement.
Accordingly, Indemnitor intentionally and unconditionally enters into the
covenants and agreements as set forth above and understands that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.


10    



--------------------------------------------------------------------------------





EXHIBIT 10.4



(q)
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(i)
INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE OF OHIO OVER ANY SUIT, ACTION OR PROCEEDING
BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY
SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION SITTING IN THE STATE OF OHIO, (C) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND, (D) TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNITOR AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). INDEMNITOR FURTHER CONSENTS AND
AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO THE INDEMNITOR AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 5(k)
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

(ii)
LENDER AND INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR INDEMNITOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(r)
Waiver by Indemnitor. Indemnitor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Indemnitor shall not seek or cause Borrower or any other person or
entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the


11    



--------------------------------------------------------------------------------





EXHIBIT 10.4



ability of Lender to enforce any rights of Lender against Indemnitor or the
collateral for the Loan by virtue of this Agreement or otherwise.
(s)
No Petition. Indemnitor hereby covenants and agrees that it will not at any time
institute against Borrower, or join in any institution against Borrower of, any
bankruptcy proceedings under any United States Federal or state bankruptcy or
similar law.

(t)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Agreement may be detached from any counterpart of this
Agreement without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.

    
[NO FURTHER TEXT ON THIS PAGE]



12    



--------------------------------------------------------------------------------





EXHIBIT 10.4



IN WITNESS WHEREOF, Indemnitor has executed this Indemnity Agreement as of the
day and year first above written.


INDEMNITOR:
                
BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation
     
By: /s/ Michael J. O’Hanlon
Name: Michael J. O’Hanlon
Title: Chief Executive Officer




                    

114560.00401/12412375v.5